Citation Nr: 1624696	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion 


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1, 1981, to September 28, 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In December 2015, the Board remanded the claim for additional development.  For the reasons indicated below, the agency of original jurisdiction (AOJ) complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board notes that in its December 2015 remand, the Board indicated that the January 1981 enlistment examination report indicated that the feet were normal.  Review of the evidence reflects, however, that pes planus was noted in the summary of defects and diagnoses section of the report.  For this reason, as shown in the discussion below, the Board will find that pes planus was noted at entry into service. 

The issue of entitlement to non-service connection pension has been raised by the Veteran's July 8, 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits).


FINDINGS OF FACT

1.  Pes planus was noted on the January 24, 1981 enlistment examination report.
 
2.  The evidence reflects that any increase in the pes planus disability was clearly and unmistakably due to the natural progress of the disease.




CONCLUSION OF LAW

Pre-existing pes planus was not aggravated by military service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in July 2015, prior to the initial adjudication of his claim of service connection, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically, records from VA and records from the Social Security Administration have been obtained.  The Veteran was afforded a VA medical examination in July February 2016 for his claim.  There is no argument or indication that the examination is inadequate.  Rather, the examiner considered the Veteran's history and symptoms in reaching an opinion concerning aggravation.  As such, this examination was also in substantial compliance with the Board's December 2015 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence.  VA has thus satisfied its duties to inform and assist the Veteran.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determining whether a current disability is related to service "often raises the question whether the disease or injury arose during service or preexisted the veteran's military service."  McKinney v. McDonald, 28 Vet. App. 15, 22 (2016).   38 U.S.C.A. § 1111 provides a framework for making this determination and provides that a veteran who claims entitlement to service connection under is entitled to a presumption that he was in sound condition upon entry into service "except as to defects, infirmities, or disorders noted" during an entrance examination."  Id.

The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

On the January 1981 enlistment examination report, in the summary of defects and diagnoses, pes planus is specifically indicated.  Pes planus was thus noted on entry into service and the presumption of soundness is not for application.

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) (quoting Wagner, 370 F.3d at 1096 ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation."); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service).  As noted above, that is the situation in the present case.

Whether a non-service-connected condition has "permanently worsened" is germane to the inquiry undertaken when addressing whether a preexisting condition has been aggravated by service.  38 U.S.C. § 1153; Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding that "evidence of temporary flare-ups . . . alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened."); Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991) (holding that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."); see also 38 C.F.R. § 3.306(a).

The dispositive issue in this case is whether the Veteran's preexisting pes planus noted at entry into service was aggravated, i.e., permanently worsened by his approximately one month of active military service.  The Veteran contends that his pre-existing pes planus was aggravated during his period of military service, stating that there was no foot pain or complications from his flat feet prior to his enlistment, and there was pain and other symptoms as a result of physical training during service.  June 2010 notice of disagreement; May 2011 VA Form 9.  The entrance examination report indicated pes planus L2, which references the profile (PULHES) report, which reflects the results of a rating system used by the military to evaluate a service member's physical health upon entrance into and separation from service.  "PULHES" is an acronym that represents the profile's six categories: "P" stands for "physical capacity or stamina"; "U" stands for "upper extremities"; "L" stands for "lower extremities"; "H" stands for "hearing and ear"; "E" stands for "eyes"; and "S" stands for "psychiatric."  A profile serial is assigned on a scale of 1 to 4 for each of the six categories, with "1" indicating the highest level of fitness.  McKinney, 15 Vet. App. at 19 (citations omitted).  The L2 notation therefore reflects that the pes planus was significant enough at entry to result in the Veteran not being at the highest level of fitness.  There were also notations in the STRs of symptomatic pes planus.  The September 1981 Medical Board report indicated that the Veteran stated he was aware of foot trouble for as long as he could remember and attempted to play basketball in high school but could only play intermittently due to problems in his feet.  The Medical Board report noted the in-service symptoms, lack of relief of palliative care, and the suggestion of the pediatric physician that the Veteran be separated from service because of a condition that existed prior to service.   

The only medical opinion on this question is that of the February 2016 VA examiner.  The February 2016 VA examiner reviewed the claims file and referenced the Veteran's service treatment records in concluding that the Veteran's pes planus was not related to service:

The veteran had near one month of PT with wearing boots which he says exacerbated his symptoms.  The veteran's noted hallux valgus from x-rays in 2010 has progressed to both left and right feet, however, this is a natural progression along with pes planus and not associated with additional injury as aggravation from his time in service.  The veteran's noted pes planus was noted as shown from section A from his entrance examination in which it was noted that the only time it affected him was during basketball. The increase in physical training and wearing of combat boots may have aggravated the injury, however, based upon the radiographs from 2010, nearly 30 years after the injury, he still evidence[s] only of slight uncoverage of the talus from the navicular in the right and associated mild hallux valgus. There is no associated traumatic arthritic changes seen in the midfoot which would be associated with detrimental and increased natural progression of disease of pes planus.  Based upon the minimal arthritis seen in the x-rays it is as unlikely as not that he had sustained aggravation of his known pes planus condition.

Examination report p. 3-4.  As this VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record including the lay statements, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 308 (2008).  Although not a model of clarity, the examiner's essential opinion and reasoning was that the post service X-rays showed a degree of impairment that reflected that there was no aggravation, i.e., permanent worsening, of the pes planus by the one month of training wearing boots.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  This constitutes a specific finding that clearly and unmistakably indicates that any increase in disability was due to the natural progress of the disease rather than aggravation by service.  Moreover, there is no contrary medical opinion in the evidence of record.

The Board must also consider the Veteran's lay statements.  The Veteran is competent to report his pes planus symptomology in service, and his report of such symptomatology is supported by the notations in the STRs of symptomatic pes planus.  To the extent that he indicated that he had no foot pain or complications from pes planus prior to service, the Board finds that the contemporaneous statements to the medical board are of greater probative weight than the later statements, as the statements to the medical board were closer in time to the actual events.  The later statements indicating no foot pain or complications prior to service are therefore not credible.

In addition, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  On the question of whether the Veteran's pes planus worsened to the extent that the presumption of aggravation is for application, and as to the question of whether there was a permanent worsening of his pes planus due to service or the natural progress of the disease, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").   The Veteran's testimony is therefore not competent in this regard.  To the extent that his testimony is competent, the Board finds the specific, reasoned opinion of the trained health care provider who conducted the February 2016 VA examination to be of greater probative weight than the Veteran's lay assertions.

The evidence therefore reflects that pes planus preexisted service and was not aggravated by service.  To the extent that there was an increase in disability during service, there is a specific finding by the February 2016 VA examiner that the increase was not likely due to sustained aggravation of pes planus and thus due to the natural progress of the disease.  This constitutes clear and unmistakable evidence rebutting the presumption of aggravation pursuant to 38 C.F.R. § 3.303(b).  Entitlement to service connection for pes planus is therefore not warranted.
ORDER

Entitlement to service connection for pes planus is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


